Case 20-02090-GLT        Doc 57
                          Filed 07/22/20 Entered 07/22/20 14:20:43 Desc Main
                          Document     Page 1 of 4                FILED
                                                                  7/22/20 11:37 am
                                                                  CLERK
                                                                  U.S. BANKRUPTCY
               IN THE UNITED STATES BANKRUPTCY COURT
                                                                  COURT - WDPA
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:                               :   Case No. 20-21595-GLT
                                     :   Chapter 11
MAJESTIC HILLS, LLC,                 :
                                     :
           Debtor.                   :
                                     :
                                     :
DOUGLAS E. GRIMES AND                :   Adv. Pro. No. 20-2088-GLT
SUZANNE M. GRIMES,                   :
                                     :
           Plaintiffs,               :
                                     :
v.                                   :
                                     :
MAJESTIC HILLS, LLC,                 :
                                     :
           Defendant.                :
                                     :
                                     :
CHRISTOPHER PHILLIPS AND             :   Adv. Pro. No. 20-2089-GLT
ELIZABETH PHILLIPS,                  :
                                     :
           Plaintiffs,               :
                                     :
v.                                   :
                                     :
MAJESTIC HILLS, LLC,                 :
                                     :
           Defendant.                :
                                     :
                                     :
CHRISTOPHER PHILLIPS AND             :   Adv. Pro. No. 20-2090-GLT
ELIZABETH PHILLIPS,                  :
                                     :
           Plaintiffs,               :
                                     :
v.                                   :
                                     :
NVR, INC. D/B/A RYAN HOMES, et.al,   :
                                     :
           Defendants.               :
                                     :
Case 20-02090-GLT   Doc 57   Filed 07/22/20 Entered 07/22/20 14:20:43   Desc Main
                             Document     Page 2 of 4


                                   :
JEANNE HECHT,                      :       Adv. Pro. No. 20-2091-GLT
                                   :
            Plaintiff,             :
                                   :
v.                                 :
                                   :
MAJESTIC HILLS, LLC, et. al.,      :
                                   :
            Defendants.            :
                                   :
                                   :
JEFFREY SWAREK AND                 :       Adv. Pro. No. 20-2092-GLT
CHRISTINE SWAREK,                  :
                                   :
            Plaintiffs,            :
                                   :
v.                                 :
                                   :
MAJESTIC HILLS, LLC,               :
                                   :
            Defendant.             :
                                   :
                                   :
BRIAN SANDERS, JESSICA SANDERS,    :       Adv. Pro. No. 20-2093-GLT
RAJIV BHATT, AND NAMRATA BHATT, :
                                   :
            Plaintiffs,            :
                                   :
v.                                 :
                                   :
NVR, INC. D/B/A RYAN HOMES, et.al, :
                                   :
            Defendants.            :
                                   :
                                   :
NORTH STRABANE TOWNSHIP,           :       Adv. Pro. No. 20-2094-GLT
                                   :
            Plaintiff,             :
                                   :
v.                                 :
                                   :
MAJESTIC HILLS, LLC, et al.,       :
                                   :
            Defendants.            :
                                   :

                                       2
Case 20-02090-GLT           Doc 57   Filed 07/22/20 Entered 07/22/20 14:20:43            Desc Main
                                     Document     Page 3 of 4




                                               ORDER

               These matters came before the Court on July 17, 2020 for an initial status

conference following their removal by the chapter 11 debtor Majestic Hills, LLC. Counsel for

all parties, as well as the proposed counsel for the committee of unsecured creditors, appeared.

During the status conference, nearly all parties expressed a desire to pursue judicial mediation of

these related matters as soon as is practicable. AND NOW, to facilitate the orderly disposition

of these matters, it is hereby ORDERED, ADJUDGED, and DECREED that:

               1.      The telephonic status conference with respect to each of these matters is

continued to September 30, 2020 at_2:00_p.m. The status conference will be conducted via

CourtCall in compliance with Judge Taddonio’s procedures.

               2.      On or before September 16, 2020, the parties in each adversary

proceeding shall file a joint summary report that:

                       a.      Indicates the status of the pleadings and discovery;

                       b.      Identifies any issues effecting the litigation and whether they

require resolution before or after any proposed mediation.

               3.      Within fourteen (14) days of the entry of this order, the parties are directed

to meet and confer (either in person, by telephone, or by way of e-mail) to discuss the terms and

conditions of joint a plan for discovery and mediation. To minimize unnecessary litigation

expense and delay, it is contemplated that pre-mediation discovery would include only what is

reasonably necessary for each party to fully and meaningfully participate in a global mediation

session. To the extent mediation is unsuccessful, the parties will be afforded an opportunity to

continue discovery in preparation for trial.

               4.      The parties shall file their Joint Plan on or before September 16, 2020.

                                                 3
Case 20-02090-GLT                Doc 57   Filed 07/22/20 Entered 07/22/20 14:20:43   Desc Main
                                          Document     Page 4 of 4


                  ENTERED at Pittsburgh, Pennsylvania.



                                                  ____________________________________
                                                  GREGORY L. TADDONIO
                                                  UNITED STATES BANKRUPTCY JUDGE
Dated: July 22, 2020



Case administrator to mail to:
David Valencik, Esq.
Kathleen A. Gallagher, Esq.
Russell Giancola, Esq.
Melvin Vatz, Esq.
Henri Marcel, Esq.
Robert Arcovio, Esq.
Dennis Geis, Esq.
Catherine Loeffler, Esq.
Brandon Rothey, Esq.
Mark Reilly, Esq.
Christian D. Marquis, Esq.
Ryan Cooney, Esq.
Thomas Steele, Esq.
John Cromer, Esq.
John Heurich, Esq.
John Stiener, Esq.




                                                    4
